Exhibit 10.1

ModusLink FY 2015 Management Incentive Plan

 

1. Purpose

The objective of the FY 2015 Management Incentive Plan (“2015 MIP Plan” or
“Plan”) is to recognize and reward the achievement of financial, business and
management goals that are essential to the success of ModusLink Corporation and
ModusLink PTS (collectively “ModusLink” or the “Company”) by means of short and
long term compensation incentives.

 

2. Period of Effectiveness

This Plan relates to the 2015 Fiscal Year, August 1, 2014 to July 31, 2015.

 

3. Eligibility

 

  A. Approval for any Participant to join the Plan must be received from the
Chief Human Resources Officer and the President and CEO, and the Committee of
ModusLink Global Solutions, Inc. (the “Corporation”) in the case of members of
the Executive Leadership Team (“ELT”) and Section 16 Officers. The Company will
issue Participants a notice of their eligibility and their individual Plan
components by providing a Plan document to each. Further, eligibility requires
Participant’s receipt, signed and returned Certificate of Acknowledgement,
Appendix B of this Plan document. Eligibility requires date of hire or promotion
to MIP eligible status prior to beginning of the fourth fiscal quarter of the
Plan Year.

 

  B. In addition, Participant must be an active employee of the Company in good
standing on the date actual Plan payments are made, provided, however, that a
Participant will remain eligible for a payment under the Plan to the extent such
Participant (i) was employed by the Company for the Plan Period and (ii) has his
or her employment with the Company involuntarily terminated by the Company
without Cause after the Plan Period.

 

4. Payout

Participants will be assigned a Payout Percentage for the 2015 Plan, expressed
as a percentage of Base Salary for the cash portion of the Award. A Participant
may also receive a Performance Based Restricted Share (PBRS) grant as his/her
performance warrants and



--------------------------------------------------------------------------------

calculated from a value determined and communicated to each Participant. The
cash or grant Award will vary according to the Participant’s position or level,
and schedule of compensation based on Company performance based on the factors
described in Section 6 below.

 

5. Components and Performance Levels

Awards are subject to minimum achievement of Adjusted EBITDA (the “Gate” for the
Plan Year). No Plan Awards result if the Gate is not met. Once the Gate is
achieved, Awards may be calculated independently for two Award components,
Return on Invested Capital (ROIC), and Book and Bill of New Business. Further,
ROIC and Book and Bill components are weighted 70% and 30% respectively. The
cash or grant Award calculated from the components may be adjusted by an
Individual Performance Factor (IPF). Each Participant will be informed of the
“Threshold,” the “Target” and the “Maximum” performance levels achieved for each
component.

 

6. Calculation of Achievement and Overachievement Adjustments

When the Gate is met or exceeded, Awards are calculated subject to independent
Threshold achievement of each of the ROIC and Book and Bill Award components.

 

  A. ROIC

 

  i. Should the achieved ROIC be equal to or greater than the Threshold amount
but less than the Target amount, a Participant would be eligible to receive a
weighted portion of the ROIC component of his or her Payout based on a pro rata
scale running from 70% to 100% of that component of the Payout Percentage on a
corresponding scale of 85% to 100% ROIC Target achievement.

 

  ii. Should the achieved ROIC equal the Target a Participant would be eligible
to receive 100% of the ROIC weighted component of his or her Payout (i.e. 100%
of the 70% attributable to ROIC).



--------------------------------------------------------------------------------

  iii. Should the achieved ROIC exceed the Target, a Participant would be
eligible to receive a weighted portion of the ROIC component of his or her
Payout based on a pro rata scale on that component of the Payout Percentage
between 100% and 200% of the Target Payout on a corresponding scale between 100%
and 150% ROIC Target achievement The Maximum Award is 200% of Target Payout
regardless of achievement.

 

  B. Book and Bill

 

  i. Should the achieved Book and Bill be equal to or greater than the Threshold
amount but less than the Target amount, a Participant would be eligible to
receive a weighted portion of the Book and Bill component of his or her Payout
based on a pro rata scale running from 70% to 100% of that component of the
Payout Percentage on a corresponding scale of 90% to 100% Book and Bill Target
achievement.

 

  ii. Should the achieved Book and Bill equal the Target a Participant would be
eligible to receive 100% of the Book and Bill weighted component of his or her
Payout (i.e. 100% of the 30% attributable to Book and Bill).

 

  iii. Should the achieved Book and Bill exceed the Target, a Participant would
be eligible to receive a weighted portion of the Book and Bill component of his
or her Payout based on a pro rata scale on that component of the Payout between
100% and 200% of the Target Payout Percentage on a corresponding scale between
100% and 150% Book and Bill Target achievement. The Maximum Award is 200% of the
Target Payout regardless of achievement.

 

  C. Individual Performance Factor (“IPF”)

 

  i. An IPF will be determined by the Participant’s manager, based on the
Participant’s performance against written goals to be developed with such
Participant and the Participant’s manager. The IPFs shall be determined and
applied such that on an aggregated basis, the sum of all Payout Amounts shall
not increase above the stated Maximum amount as determined by applying Sections
6A and 6B to each Participant. For example, if by applying Sections 6A and 6B,
Payout Amounts at Maximum equal $10,000 in the aggregate, the impact of the IPFs
will not result in actual payouts in excess of $10,000.



--------------------------------------------------------------------------------

  ii. If Participant’s performance has been unsatisfactory, the President and
CEO (or the Committee in the case of any ELT member or any Section 16 Officer)
reserves the right to reduce an Award below Threshold or void an Award entirely.

 

7. Payout Calculations

 

  A. Should the Gate be met or exceeded and subject to achievement of the
Threshold for each of the ROIC and Book and Bill Awards, cash Awards will be
payable and PBRS Awards will be issued following the Grant Date. Participant’s
Payout Amount for each component will be calculated by multiplying (A) the
Payout Percentage, by (B) the weight percentage associated with each component
per Section 5 above, by (C) the achievement level for such component computed in
accordance with Section 6 above, by (D) the Participant’s Base Salary for cash
Awards and by the PBRS dollar value for PBRS Awards and then adding the
resulting amounts. Each amount will then be multiplied by the Individual
Performance Factor, resulting in the actual payout to the Participant.

 

  B. If the Participant’s Payout changes during the Fiscal Year, the bonus
payout will be pro-rated as follows: The new Payout will apply to the number of
full months following the change. The previous Payout will apply to the full
prior months.

 

  C. Any payments under this Plan will be made in accordance with the Company’s
normal payroll practices, following release of the Company’s annual financial
results. Subject to performance, the cash Award is payable following the Grant
Date. Also subject to performance, PBRS will be issued on or about the Grant
Date and will vest in three equal annual amounts on each of the first, second
and third anniversary of the Grant Date.

 

8. Administration of Plan; Miscellaneous Matters

 

  A. Awards to the President and CEO or his Executive Leadership Team are
subject to approval by Committee. All other awards require the approval of the
President and CEO.

 

  B. Payment on any particular occasion of any bonus amount in accordance with
this Plan shall not create the presumption that any further bonus amount will be
paid to the Participant thereafter under this Plan or otherwise.

 

  C. Participants who live and work in a non-United States location will have
their Plan payout calculations performed and payouts issued in their local
currency, unless a specific ex-patriate or other employment agreement
specifically provides otherwise.



--------------------------------------------------------------------------------

  D. The adoption of this Plan shall not be deemed to give any Participant the
right to be retained in the employ of the Company or its subsidiaries or to
interfere with the right of the Company to dismiss any Participant at any time,
for any reason not prohibited by law nor shall it be deemed to give the Company
the right to require any employee to remain in its employ.

 

  E. Payments under this Plan are not to be considered for any purpose as part
of the Participant’s base salary or wages.

 

  F. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the
Committee at any time for any reason or for no reason.

 

  G. The Committee’s interpretation of the Plan is final and is in the sole and
absolute discretion of the Committee. The Committee shall define and interpret
the Plan components in their sole discretion. The Committee reserves the right
to make final and binding decisions regarding the amount of incentive, if any,
to be paid to any Participant. The Committee also reserves the right to amend,
terminate and modify this Plan at any time in its sole discretion with or
without notice. Each Participant, by signing a Certificate of Acknowledgment
attached hereto as Appendix B, specifically acknowledges this right and agrees
to be bound by the terms of the Plan.

 

  H. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  I. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made from the Company regardless of whether a Participant is
employed by the Company.

 

  J. If any term or condition of this Plan is found to be in non-conformance
with a given state or federal or other law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the Plan.

 

  K. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts. Any legal actions arising out of or relating
to this Plan shall be brought exclusively in the state and federal courts
located in Middlesex or Suffolk County, Massachusetts.



--------------------------------------------------------------------------------

9. Definitions

In this document, the following capitalized terms shall have the following
definitions:

 

  A. “Adjusted EBITDA” means budgeted EBITDA of the Corporation before incentive
compensation, plus the following items: restructuring expense (up to the
budgeted amount, unless otherwise approved by the Corporation’s Board of
Directors), impairments or legal or other fees related to the SEC inquiry, stock
based compensation and such other items as may be determined by the Committee.

 

  B. “Award(s)” means a Payout Amount by means of a cash payment or granting of
performance based restricted stock (PBRS) grant under this Plan.

 

  C. “Base Salary” means the total actual amount of base salary earned by the
Participant during the Plan Period (or portion thereof) during which the
Participant was a Participant.

 

  D. “Book” or “Booked” or “Bookings” means New Business, Closed after May 21,
2014 through July 31, 2015.

 

  E. “Book and Bill’ means invoicing in FY15 of any New Business closed after
May 21, 2014 regardless of profitability.

 

  F. “Cause” means a good faith finding by a majority of the members of the
Board of Directors of the Corporation, after giving the Participant an
opportunity to be heard, of: (i) grossly negligent or willful misconduct by the
Participant in connection with his or her employment duties, (ii) failure by the
Participant (other than due to disability) to perform his or her duties or
responsibilities required pursuant to his or her employment, after written
notice and an opportunity to cure, (iii) misappropriation by the Participant of
the assets or business opportunities of the Corporation, or its affiliates,
(iv) embezzlement or other financial or other fraud committed by the
Participant, (v) the Participant knowingly allowing any third party to commit
any of the acts described in any of the preceding clauses (iii) or (iv), or
(vi) the Participant’s indictment for, conviction of, or entry of a plea of no
contest with respect to, any felony or any crime involving moral turpitude.

 

  G. “Client” means an end user customer of the Company.



--------------------------------------------------------------------------------

  H. “Client Agreement” means all agreements governing the sale of product or
services by the Company to its clients which may include master service
agreements, letters of intent and similar agreements as approved in accordance
with the Company’s Delegation of Authority policies.

  I. “Close” means New Business committed to between the Company and a Client by
a legally binding agreement including an obtained Letter of Intent, Memorandum
of Understanding or other such legally binding contract that documents Client’s
commitment of New Business to the Company at the price and terms the Company
approved through the DOA process.

 

  J. “Committee” means the Human Resources and Compensation Committee of the
Board of Directors of ModusLink Global Solutions, Inc.

 

  K. “Gate” means the minimum annual Adjusted EBITDA that must be achieved for
Awards that may result from ROIC and Book and Bill financial components Award
calculations.

  L. “Grant Date” means the third business day following the public release of
the ModusLink Global Solutions fiscal year financial results.

  M. “Individual Performance Factor” means a factor between 0.8 and 1.2
(inclusive).

 

  N. “Invested Capital” means the Company’s investment comprised of accounts
receivable, accounts payable, inventory, prepaids and other current assets
(excluding trading securities and other investments, property, plant and
equipment (PP&E), accrued expenses and Net Cash.

 

  O. “Maximum” means to the percentage of Base Salary for a cash Award or PBRS
value.

 

  P. “ModusLink” or the “Company” means ModusLink Corporation and ModusLink PTS,
Inc. and their subsidiaries.

 

  Q. “New Business” means a new Program where there was active competition, a
Request for Proposal and a Client Agreement. New Business includes any of the
following,

 

  •   A new logo



--------------------------------------------------------------------------------

  •   A new customer group of an existing logo, with autonomous decision making
authority

  •   An additional geographic market for an existing Program

  •   A new distribution channel (e.g., fulfillment to end users vs.
distribution vs. retail)

  •   A new solution or service

  •   An additional product category (excluding new versions, replacements,
upgrades or line extensions) as long as it does not have a direct and negative
impact on the same Customer volumes already handled by the Company.

 

  R. “Net Cash” means the cash shown on the Company’s balance sheet excluding
client cash and reduced by the amount outstanding on any loan facility.

 

  S. “Participants” for the Plan Period mean Vice President level or above
employees of the Company who meet eligibility requirements per section 3 of this
Plan.

 

  T. “Payout Amount” means any cash payout made under this Plan.

 

  U. “Payout” means the cash or grant Awards made under the Plan subject to
performance.

 

  V. “PBRS Grant” means a performance based restricted stock grant as calculated
by the fair market value on the Grant Date vesting in equal amounts over the
three years period following the Grant Date. PBRS grants are subject to the
appropriate ModusLink Global Solutions, Inc. Restricted Stock Plan documents.

 

  W. “Plan” means the Management Incentive Plan for fiscal 2015 including both
the FY15 BIP and the FY 15 MIP.

 

  X. “Plan Period” or “Fiscal Year” means the time period from August 1, 2014
through July 31, 2015.

 

  Y. “Program” means an engagement for a Client which is identified as
“opportunity” in the Company’s CRM System.

 

  Z. “Return on Invested Capital or “ROIC” means Adjusted EBITDA as a percent of
the average Invested Capital for the Plan Year.



--------------------------------------------------------------------------------

  AA. “Stock Based Compensation” means the value of equity grants recorded by
the Company in its financial reporting.

 

  BB. “Target” means budgeted performance of a financial component and
corresponding percent of Base Salary expressed for a cash Award

 

  CC. “Threshold” means minimum performance of a financial component and percent
of Base Salary recognized for a cash Award. For purposes of PBRS, Threshold,
Target and Maximum mean the dollar value and subsequent calculation of shares to
award a stock grant.

 

 

Appendix A

Payout Percentage

 

Metric

   Threshold     Target     Maximum  

ROIC (70%)

     70 %      100 %      200 % 

Book& Bill (30%)

     70 %      100 %      200 % 

The same weightings and percentage payouts apply to PBRS awards.

 

Appendix B

Certificate of Acknowledgement

I, _______________________, hereby certify that I have read the ModusLink FY
2015 Management Incentive Plan. I understand and agree with the terms of the
Plan and agree to be bound thereby.

 

 

 

     

 

Participant Signature     Date  

 

   

 

Printed Name    

 

 

Return this completed form to the attention of Phil Worrick in Waltham or

compensation@moduslink.com.

 